DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,934,180 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 21, 23, 25-33, and 35-39 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not suggest nor fairly disclose a hydrodynamic cavitation device including an expansion chamber located downstream of the inlet conduit and upstream of the at least one lumen, the hydrodynamic cavitation unit comprising: a body; and at least one lumen through the body, the at least one lumen configured for fluid communication from the inlet conduit, through the body, and to the outlet conduit, wherein a first ratio of a first total cross-sectional area of the at least one lumen at a first intermediate point within the body to a cross-sectional area of the inlet conduit is about 1:1.
The prior art does not suggest nor fairly disclose a hydrodynamic cavitation device provided in fluid communication with an inlet conduit and an outlet conduit, the hydrodynamic cavitation device comprising: at least one lumen through the body, the at least one lumen configured for fluid 
The prior art does not suggest nor fairly disclose a hydrodynamic cavitation device comprising: a hydrodynamic cavitation unit comprising: a cap; a body; and at least one lumen through the body, the at least one lumen configured for fluid communication from the inlet conduit, through the body, and to the outlet conduit, wherein the at least one lumen includes a constriction configured to restrict fluid communication relative to a fluid communication in the inlet conduit, and wherein the cap is located downstream of the inlet conduit and upstream of the at least one lumen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774